June 28, 2021


                                                          Supreme Court

                                                          No. 2019-100-C.A.
                                                          (P1/17-1770AG)


                     State                  :

                       v.                   :

          Gregory Hampton-Boyd.             :




                NOTICE: This opinion is subject to formal revision before
                publication in the Rhode Island Reporter. Readers are requested to
                notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                Benefit Street, Providence, Rhode Island 02903, at Telephone
                (401) 222-3258 or Email: opinionanalyst@courts.ri.gov, of any
                typographical or other formal errors in order that corrections may
                be made before the opinion is published.
                                                         Supreme Court

                                                         No. 2019-100-C.A.
                                                         (P1/17-1770AG)


                 State                    :

                   v.                     :

       Gregory Hampton-Boyd.              :


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Justice Lynch Prata, for the Court. This case came before the Supreme

Court on May 5, 2021, on appeal by the defendant, Gregory Hampton-Boyd, from a

judgment of conviction entered in the Superior Court following a jury verdict of

guilty on one count of first-degree robbery, in violation of G.L. 1956 § 11-39-1(a);

one count of discharging a firearm while committing a crime of violence, in violation

of G.L. 1956 § 11-47-3.2(b); one count of possession of a firearm without a license,

in violation of § 11-47-8(a); one count of possession of a firearm after being

convicted of a crime of violence, in violation of § 11-47-5; and one count of assault

with a dangerous weapon, in violation of G.L. 1956 § 11-5-2.

      On appeal, the defendant argues that the trial court erred in refusing to instruct

the jury on cross-racial identification and that the trial court’s denial of his motion



                                         -1-
to dismiss the state’s habitual offender notice violated his right to due process. For

the reasons set forth in this opinion, we affirm the judgment of conviction.

                                 Facts and Travel

      The incident from which the charges arose took place in the early morning

hours of April 8, 2017, after defendant and his friends Jason Aparicio and Jay1 drove

from Boston to Providence the prior evening and decided to visit the Masheratti

Lounge, a hookah lounge and nightclub located at 334 Elmwood Avenue. 2 Aparicio

testified that, before they went inside, Jay stashed drugs and a black and silver gun

in the car. Aparicio also stated that defendant was carrying a small black firearm in

his pocket when they entered the club.

      Video surveillance from inside and outside the club showed defendant and

Aparicio leaving the club at approximately 1:02 a.m. The same video showed the

victim, Rafael Fernandez, leaving the club at approximately 1:05 a.m. Fernandez

testified that he left alone and began walking to his vehicle, where a black man

blocked him from opening the door and demanded his gold chain, taking out a small

black gun and threatening to shoot him. When Fernandez refused to give up his

chain, a struggle ensued: Fernandez hit his attacker in the face with a Johnny Walker


1
  The defendant’s friend, Jay, was referred to solely by his first name during the
proceedings in the trial court. Of necessity, we continue that usage in our opinion,
meaning no disrespect.
2
  The club in question was referred to throughout the proceedings as both Club
Masheratti and the Masheratti Lounge.

                                         -2-
bottle, which broke, and his attacker shot him three times before fleeing with his

gold chain. Fernandez began to pursue the assailant, but after he heard gunshots

behind him from another shooter in the parking lot across the street, he instead ran

back into the club. Although he did not see the second shooter, Fernandez

“believe[d] it was one of [the assailant’s] friends.”

      A police officer on patrol in the immediate area, Lieutenant Joseph Dufault,

heard the gunshots and called dispatch, broadcasting “shots fired[.]” He then

followed a dark four-door sedan that fled the scene, ultimately losing the vehicle and

calling in its last location. Patrolman Brian Muldoon, heading toward Lt. Dufault’s

location, saw a vehicle matching the lieutenant’s description of a “small gray sedan”

driving at a high speed with its lights off and pursued it, eventually heading down

Union Avenue. As the car turned right onto Webster Avenue, Officer Muldoon saw

a passenger jump from the moving vehicle. The officer later testified at trial that he

observed that passenger, a black male in black clothing, drop a gold chain and a

black and silver firearm, losing his right shoe as he rolled out of the vehicle.

      While Officer Muldoon continued to pursue the vehicle, his partner Patrolman

Peter Colt (who was following close behind Officer Muldoon’s vehicle) stopped to

pursue the suspect on foot but, upon seeing the firearm, necklace, and shoe, waited

until detectives from the Bureau of Criminal Identification arrived to document the

scene and seize the evidence. Officer Colt directed another police officer who


                                         -3-
arrived on the scene, Patrolman Erick Fernandez, down Elmdale Avenue in pursuit

of the suspect, whom Officer Colt described as a “Hispanic male, darker skinned,

dark clothing.” Officer Fernandez apprehended defendant and arrested him. The

defendant had been shot in the shoulder and was missing a shoe. The police were

later directed to where the vehicle had been abandoned in a parking lot, the engine

still running. Through the window they observed and recovered a small black

firearm, partially covered by a black jacket on the passenger seat.

      At Rhode Island Hospital, the victim Fernandez described those involved in

the robbery only as a black man and a Puerto Rican man when he spoke with

Detective Matthew Cute at around 2 a.m. on April 8. Around midafternoon that

same day, Fernandez described his attacker as a black male, around 5 feet 10 inches

tall, with a thin build, clean cut with a beard, and wearing a long gold chain with a

Jesus head medallion.3 He also told police officers that he had been shot at by a

second individual. On April 11, Fernandez was released from the hospital. After he

returned home, an employee of the club sent Fernandez video from inside the club

on the night of the assault, which showed defendant. On April 13, Fernandez went

to the police station and was presented with two separate six-photograph arrays by




3
  At trial, Fernandez repeated this testimony, describing his assailant as “a black
person with a beard and thin[,]” who was dressed “completely in dark clothes”
including “a hoodie” and wearing “a necklace” with “the face of Christ on it.”

                                        -4-
a blind administrator. Fernandez identified defendant as the person who shot and

robbed him, signing defendant’s photograph in the photo array.4

      Also on April 13, victim Fernandez gave a formal statement to the police, with

the assistance of a translator, during which he was directed to write on the

photograph of defendant how he recognized him and why he had signed that

particular photograph. Fernandez wrote, in Spanish: “This is the person that shot at

me on the night of 4/8/17 to rob me of a gold chain,” stating that he was 100 percent

sure. While giving his statement, Fernandez told the police that he had “obtained

some photographs * * * from the club on that night” prior to coming in. He also

stated that he was “not a hundred percent sure, but he thought that [his attacker]

maybe had like a gold chain[,]” recalling the Jesus head medallion, which he

remembered seeing on defendant inside the Masheratti Lounge, when prompted by

the police about his prior statements.

      On June 29, 2017, defendant was charged by indictment with first-degree

robbery, conspiracy to commit robbery, discharging a firearm while committing a

crime of violence, two counts of carrying a pistol without a license, possession of a


4
  Fernandez also identified Aparicio as the person across the street who shot at him
as he ran back to the nightclub. Aparicio, who separately pled guilty to assault upon
Fernandez with a deadly weapon, carrying a firearm without a license, and
possession of a firearm after a previous conviction of a crime of violence, also
testified at defendant’s trial that, on hearing the initial gunshots fired that night, he
took a black and silver handgun Jay had stored in the car and shot into the crowd,
firing five or six times.

                                          -5-
firearm despite his prior conviction of a crime of violence, knowing possession of a

stolen firearm, assault with a dangerous weapon, and being armed with a stolen

firearm during the assault. On September 7, 2017, the state served notice on

defendant that he would be subject to an additional sentence upon conviction as a

habitual offender, based upon four prior convictions in Massachusetts.

      Trial commenced approximately seven months later, at which point the state

dismissed three of the charges against defendant, relating to conspiracy, knowing

possession of a stolen firearm, and being armed with a stolen firearm during the

assault. The defendant filed a motion to dismiss or preclude the state from pursuing

its habitual offender notice against him, which the trial justice held was not ripe for

determination until the jury rendered its verdict.

      The trial lasted for seven days. When Fernandez testified, he made an in-court

identification of defendant as the person who had shot and robbed him. The

defendant did not challenge the in-court identification by Fernandez, nor did he

challenge the out-of-court identification procedure. At the close of the case,

defendant submitted a written request for a jury instruction on cross-racial

eyewitness identification, as well as two binders of authorities and research in

support of his request, arguing to the trial justice for its inclusion. The trial justice

rejected the requested instruction, finding his own instruction regarding eyewitness

identification sufficient. The instruction given to the jury read:


                                          -6-
                 “Let me speak to you about eyewitness identification.
             Assessing the reliability of an eyewitness requires that you
             consider the totality of the circumstances surrounding the
             identification of the defendant.
                 “Some of the factors which you should consider
             include the opportunity that the witness had to observe the
             person, such as the distance between the witness and the
             person, the duration of the event, the lighting conditions,
             and any impairment that may have affected the witness’s
             perception.
                 “You may consider the witness’s state of mind, his
             degree of attention or distraction or stress during the
             encounter, the presence of a firearm, any ethnic or racial
             differences between the witness and the assailant, together
             with any evidence in the case which you believe may bear
             on the reliability of the witness’s identification of the
             defendant.
                 “If there was a subsequent identification of the
             defendant by the witness, such as a photo line-up, you may
             consider the procedures utilized, as well as the length of
             time between the crime and the subsequent identification,
             along with the level of certainty expressed or
             demonstrated by the witness when he identified the
             defendant. Certainty may not always constitute accuracy.”
             (Emphasis added.)

      The jury returned its verdict, finding defendant guilty of first-degree robbery,

assault with a dangerous weapon, discharge of a firearm during a crime of violence

resulting in injury, and one charge of carrying a pistol without a license (as to the

.380-caliber Ruger). Immediately afterwards, pursuant to a stipulation made prior

to trial, the trial justice announced that defendant was also guilty of the unlawful

possession of a firearm, having previously been convicted of a crime of violence.

Subsequently, the trial justice heard and denied defendant’s motion for a new trial.


                                        -7-
       Thereafter, the trial justice sentenced defendant to twenty-five years to serve

on count one, the robbery charge; a consecutive twenty-year term, with ten years to

serve without parole and the balance suspended, with probation and without parole,

on count three, discharging a firearm during the course of a crime of violence causing

injury; two five-year sentences to serve concurrent with count one, on counts five

and six, carrying without a license and felony possession of a firearm; and a

consecutive fifteen-year term, with two years to serve without parole and thirteen

years suspended, with probation and without parole, due to his status as a habitual

offender.5 The defendant timely appealed.

                                 Standard of Review

       “This Court reviews a trial justice’s jury instructions de novo.” State v.

Fuentes, 162 A.3d 638, 644 (R.I. 2017). “In conducting such a review, we must

scrutinize ‘the instructions in their entirety to ascertain the manner in which a jury

of ordinary intelligent lay people would have understood them,’ and we must review

the challenged portions of the instructions ‘in the context in which they were

rendered’ by the trial justice.” Id. (quoting State v. Cardona, 969 A.2d 667, 674 (R.I.

2009)). “It is the duty of the trial justice to ‘instruct the jury on the law to be applied

to the issues raised by the parties.’” State v. Austin, 114 A.3d 87, 97 (R.I. 2015)



5
 The defendant was not sentenced on count ten, assault with a dangerous weapon,
because the parties agreed that it had merged into the count one robbery charge.

                                           -8-
(quoting State v. Figuereo, 31 A.3d 1283, 1290 (R.I. 2011)). “While a defendant

may request that the trial justice include particular language in the jury instructions,

the trial justice is not required to use any specific words or phrases when instructing

the jury—so long as the instructions actually given ‘adequately cover the law * * *.’”

State v. Adefusika, 989 A.2d 467, 477 (R.I. 2010) (quoting State v. Palmer, 962 A.2d

758, 764, 769 (R.I. 2009)). Consequently, “[a] trial justice’s refusal to grant a

request for jury instruction is not reversible error if the requested charge is fairly

covered in the general charge.” State v. Hallenbeck, 878 A.2d 992, 1008 (R.I. 2005)

(quoting State v. Lynch, 854 A.2d 1022, 1044 (R.I. 2004)). We have previously

stated that “it goes without saying that ‘the law’ which the instructions must

adequately cover is the law as it exists at the time of trial.” Fuentes, 162 A.3d at 644.

      “Under the principle of stare decisis, this Court always makes a concerted

effort to adhere to existing legal precedent.” Pastore v. Samson, 900 A.2d 1067,

1077 (R.I. 2006). This is because, among other reasons, “[t]he respect given the

Court by the public and by the other branches of government rests in large part on

the knowledge that the Court is not composed of unelected judges free to write their

policy views into law.” Id. (quoting State v. Musumeci, 717 A.2d 56, 68-69 (R.I.

1998) (Weisberger, J., concurring in part and dissenting in part); see Lewis F.

Powell, Jr., Stare Decisis and Judicial Restraint, 1991 Journal of Supreme Court

History 13, 16.


                                          -9-
                                      Discussion

                                   Jury Instruction

      Before this Court, defendant first argues that the trial justice erred in failing

to give defendant’s requested instruction regarding cross-racial identifications.6

      Many courts, including ours, have struggled with the proper procedural home

for scientific data on the reliability of eyewitness identification. See United States v.

Jones, 689 F.3d 12, 20 (1st Cir. 2012); State v. Werner, 851 A.2d 1093, 1103 (R.I.

2004) (Werner II) (affirming the decision of a trial justice to disallow expert

testimony regarding the fallibility of eyewitness identification and approving the

jury instructions given, because those “instructions had much of the same effect on

the jury as listening to an expert”); State v. Martinez, 774 A.2d 15, 19 (R.I. 2001)

(affirming a prior holding “that testimony concerning the reliability or unreliability

of an eyewitness would serve only to confuse and mislead the jury, rather than aid

them in their mission as fact finders”).

      Unlike the caselaw from certain other jurisdictions cited to by defendant, this

Court has never held that a trial justice is required to instruct the jury on cross-racial

identification. Compare Commonwealth v. Gomes, 22 N.E.3d 897, 900 (Mass. 2015)



6
  The defendant’s proposed instruction would have advised the jury that, “[i]f the
witness and the person identified appear to be of different races, you should consider
that people may have greater difficulty in accurately identifying someone of a
different race than someone of their own race.”

                                           - 10 -
(concluding that “there are scientific principles regarding eyewitness identification

that are ‘so generally accepted’ that it is appropriate in the future to instruct juries

regarding these principles”), and Commonwealth v. Bastaldo, 32 N.E.3d 873, 877

(Mass. 2015) (holding that, prospectively, “a cross-racial instruction should always

be included when giving the model eyewitness identification instruction, unless the

parties agree that there was no cross-racial identification”), with State v. Payette, 557

A.2d 72, 73 (R.I. 1989) (“[I]t is established Rhode Island law that a specific jury

instruction on identification is not mandatory and failure to give such an instruction

is not reversible error.”).

      Indeed, the closest this Court has come to recommending the inclusion of such

instructions is in State v. Davis, 131 A.3d 679 (R.I. 2016), where we noted that “the

better practice would be for courts to provide the jury with more comprehensive

instructions when eyewitness testimony is an issue[.]” Davis, 131 A.3d at 697.

Later, in Fuentes, cited supra, we clarified that this was an “aspirational dictum”

that “did not announce a new rule of law as such,” while maintaining that our

reference in Davis “to ‘the growing concern in other jurisdictions’ should not be

overlooked.” Fuentes, 162 A.3d at 645 n.12.

      Our established caselaw at the time of defendant’s trial is clear:

             “Because this Court repeatedly has confirmed that an
             instruction on the reliability of an eyewitness
             identification is not mandatory, but, at the same time, has
             held that it is not error to decline to give such an

                                         - 11 -
              instruction, it is certainly fair to say that we have not
              adopted a hard-and-fast rule and that trial justices retain
              significant discretion with respect to the issue of
              eyewitness identification.” Davis, 131 A.3d at 696.

In ruling on the requested instruction, the trial justice noted that defendant had made

no motion to suppress any purportedly cross-racial identifications that would justify

the inclusion of his requested instruction, but he nevertheless reviewed and

considered the material provided on the issue.

       After hearing the defense’s argument for their preferred language, the trial

justice stated that,

              “while the articles and studies that have been proffered by
              the defendant in the instant case in support of the Gomes
              instruction are of interest, and I have read through
              them—it’s not the first time I’ve seen them because the
              matter has come up in other cases before this one * * *
              there is other material, including case law, which does not
              endorse the use of an instruction which is as assertive or
              as insistent as the one which the defendant requests in this
              case.”

Only vigorous argument from both sides regarding an allegedly objectionable

identification, as provided during a hearing on a motion to suppress, would allow

the court to adequately consider the factual circumstances unique to that

identification. Without such fact-based arguments to support the inclusion of

defendant’s requested language, the trial justice properly relied on the law.

       Here, the trial justice gave a lengthy rationale explaining his understanding of

the caselaw that constrained his discretion. The trial justice correctly noted that,

                                         - 12 -
traditionally, this Court has held that a trial justice should not intrude on the province

of either the jury or the advocates. See State v. Werner, 831 A.2d 183, 205 (R.I.

2003) (Werner I) (agreeing “that the [trial] justice ‘must not infringe upon the

factfinding province of the jury by coercion or improper suggestion’”) (quoting State

v. Souza, 425 A.2d 893, 900 (R.I. 1981)); State v. Hadrick, 523 A.2d 441, 444 (R.I.

1987) (finding no error where a trial justice refused to instruct the jury on cross-racial

identification, which “might be construed as commentary on the quality or

credibility of particular evidence”); State v. Fenner, 503 A.2d 518, 525 (R.I. 1986)

(“It is not the function of a trial justice to act as advocate for either the prosecution

or the defense.”). Additionally, the trial justice here directly addressed our holdings

in Davis and Fuentes, finding that his instruction met the standards articulated in

those cases.

      This Court is aware that the science surrounding cross-racial identification

and its reliability, like the science on the reliability of eyewitness identification

generally, has evolved considerably over the past forty years. See Perry v. New

Hampshire, 565 U.S. 228, 262 (2012) (Sotomayor, J., dissenting) (describing this

change and noting that “eyewitness misidentification” is a great danger and cause of

wrongful convictions); Bastaldo, 32 N.E.3d at 880-81 (referencing the “near

consensus in the relevant scientific community” on “[t]he existence of the




                                          - 13 -
‘cross-race effect’ (CRE)—that people are generally less accurate at identifying

members of other races than they are at identifying members of their own race”).

      Importantly, we are not confronted here with a case in which the only evidence

against defendant was a questionable cross-racial identification.           Substantial

evidence pointed to defendant’s guilt, including the testimony of multiple police

officers who apprehended defendant wearing only one shoe—a black Space Jam 11

Air Jordan sneaker—and also recovered a matching shoe alongside a .40-caliber

weapon and the stolen necklace.7 As discussed supra, this is also not a case in which

the defendant raised the issue of a cross-racial identification at trial in a meaningful

way or even challenged the reliability of the victim’s identification. Consequently,

we do not have before us any findings regarding the relevancy of the binders of

scientific studies offered to the trial justice, nor was there counter-information

supplied by the state. Without such findings, this Court will not inject that

information into our review of this case.

      However, the language that the trial justice included regarding the

consideration of race in this case does give us pause. Here, the jury was told that

they could consider differences in race or ethnicity but was not told how to

permissibly do so, and we are of the opinion that, without more context, such an



7
  This was in addition to the video surveillance footage that showed defendant both
inside and outside the Masheratti Lounge.

                                         - 14 -
instruction may do more mischief than good. When a trial justice tells the jury that

they may consider a factor in assessing evidence, we presume they do so. See

Hallenbeck, 878 A.2d at 1009 (“It is well settled that jury members are presumed to

follow the instructions given by a trial justice.”) (quoting State v. Perry, 770 A.2d

882, 885 (R.I. 2001)). While we discern no reversible error in this case, simply

stating that the jury may consider differences in race and ethnicity without further

context for that instruction is not an appropriate charge.8

      Nevertheless, we have repeatedly made clear “that counsel rather than the trial

justice is the appropriate agent to argue to the jury” on such matters. State v.

Andrade, 544 A.2d 1140, 1143 (R.I. 1988); see Fenner, 503 A.2d at 525 (“Counsel

rather than the court are the appropriate agents to argue to the jury concerning the

specific credibility or lack thereof of a particular witness.”). In the case before us,

defense counsel did argue capably and comprehensively in closing that the

identification by Fernandez was “completely unreliable” for multiple reasons,

including weapon focus, injury, and his exposure to videos taken at the club that

night prior to his view of the photographic arrays. Where, as here, the trial justice

instructs the jury that they may consider a factor in their assessment of the evidence




8
  In future cases in which cross-racial eyewitness identification is present, such that
an instruction is warranted, the trial justice should consult with counsel for both sides
to determine the appropriate contextual remarks.

                                         - 15 -
and defense counsel has the opportunity to argue their preferred interpretation in

closing argument, our precedent is clear that no more is required.

      We have no doubt following our review of the transcript that the instruction

on identification given by the trial justice in the case at bar adequately covered the

law. See, e.g., Payette, 557 A.2d at 74 (approving the decision not to give a requested

instruction “based on the rationale that such requested instructions may be worded

in a way that is partisan” and holding that “a trial justice is not required to give

specific instructions requested by a party so long as the instructions given adequately

cover the applicable law”). In declining to instruct the jury in more detail about the

science regarding cross-racial identifications, the trial justice properly relied on the

law as it existed at that time. See State v. Ballard, 439 A.2d 1375, 1387 (R.I. 1982)

(“We cannot fault the trial justice for instructing the jury on the law as it existed at

that time.”). We therefore conclude that there was no error or abuse of discretion in

the trial justice’s refusal to employ defendant’s requested instruction.

                                     Due Process

      The defendant also contends that the trial justice erred in denying his motion

to dismiss the state’s habitual offender notice as untimely under G.L. 1956

§ 12-19-21, violating his due process rights. In so arguing, defendant acknowledges

that his position is contrary to prevailing caselaw and asks this Court to overrule our




                                         - 16 -
previous decision interpreting this language in State v. Peterson, 722 A.2d 259 (R.I.

1998). For the reasons stated infra, we decline to do so.

      “We review questions of statutory interpretation de novo.” State v. Hazard,

68 A.3d 479, 485 (R.I. 2013) (brackets omitted) (quoting Campbell v. State, 56 A.3d

448, 454 (R.I. 2012)). “In matters of statutory interpretation our ultimate goal is to

give effect to the purpose of the act as intended by the Legislature.” Id. (quoting

Alessi v. Bowen Court Condominium, 44 A.3d 736, 740 (R.I. 2012)). “When the

language of a statute is clear and unambiguous, this Court must interpret the statute

literally and must give the words of the statute their plain and ordinary meanings.”

Id. (brackets omitted) (quoting Alessi, 44 A.3d at 740). “Additionally, we remain

mindful that ‘ambiguities in penal statutes must be strictly construed in favor of the

party upon whom a penalty is to be imposed.’” Id. (brackets omitted) (quoting State

v. Clark, 974 A.2d 558, 571 (R.I. 2009)).

      The habitual offender statute, § 12-19-21, provides in pertinent part:

             “Whenever it appears a person shall be deemed a ‘habitual
             criminal,’ the attorney general, within forty-five (45) days
             of the arraignment, but in no case later than the date of the
             pretrial conference, may file with the court a notice
             specifying that the defendant, upon conviction, is subject
             to the imposition of an additional sentence in accordance
             with this section[.]” Section 12-19-21(b).

This Court has previously held that “[t]he policy underlying habitual offender

statutes reflects the Legislature’s determination that a third or subsequent offense is


                                        - 17 -
more serious than a first or second offense and accordingly should be punishable as

such.” State v. Burke, 811 A.2d 1158, 1167-68 (R.I. 2002) (quoting State v. Smith,

766 A.2d 913, 924 (R.I. 2001)). We have also stated that the pretrial notice

contemplated in the habitual offender statute “enables a defendant to know the full

range of potential punishment he or she faces upon conviction; fundamental fairness

and due process require that allegations that would enhance a sentence be made

before trial so that the defendant can evaluate his or her options.” Id. at 1168

(brackets omitted) (quoting State v. Benak, 18 P.3d 127, 130-31 (Ariz. Ct. App.

2001)).

      Here, defendant was arraigned on July 6, 2017, but his first pretrial conference

was not held until September 7, 2017. September 7, 2017 was also when the state

filed its habitual offender notice, more than forty-five days after defendant’s

arraignment. In Peterson, this Court held that the language from § 12-19-21, “but

in no case later than the date of the pretrial conference,” allowed for extensions to

the forty-five-day period set forth in the statute. 9 Peterson, 722 A.2d at 264-65. In


9
  The majority opinion in State v. Peterson, 722 A.2d 259 (R.I. 1998), held that “the
construction urged by the defendant could lead to results not intended by the
Legislature” and would “deprive[ the state] of its statutory right to seek enhanced
sentencing merely because a pretrial conference is continued.” Peterson, 722 A.2d
at 265. However, in both a concurring opinion and a dissent, two justices noted that
the either/or interpretation of the statute “effectively reads the forty-five-day period
right out of the statute.” Peterson, 722 A.2d at 265 (Flanders, J., concurring); see
Peterson, 722 A.2d at 267 (Goldberg, J., concurring in part and dissenting in part)
(“This interpretation, however, has the anomalous result that the granting of pretrial

                                         - 18 -
the nearly twenty-three years since that opinion, we have adhered to this

interpretation of § 12-19-21 in other cases alleging due process violations for

untimely notice. See, e.g., State v. Morris, 744 A.2d 850, 859 (R.I. 2000) (describing

the statutory requirement for timely notice as “given within forty-five days of [the

defendant’s] arraignment, or at any time before the date of his pretrial conference”).

      Since our decision in Peterson, the statute has not been amended; therefore,

our interpretation of it remains unchanged. The defendant has not and cannot argue

that he was unduly prejudiced or that his right to due process was truly infringed by

the timing of the notice he received. Notice received on the date of the pretrial

conference complied with our holding in Peterson and advised the defendant of the

consequences of a conviction, which is all due process requires. See Burke, 811 A.2d

at 1168. We note that a filing on the date of the pretrial conference may diminish

the merits of the conference, but we leave that issue to the Legislature.

                                    Conclusion

      For the reasons set forth in this opinion, we affirm the Superior Court’s

judgment of conviction. The papers in this case may be remanded to the Superior

Court.




conference continuances, which previously were based upon informal procedure and
brotherly courtesy, now have significant and substantive consequences for a
defendant facing the most punitive weapon in the Attorney General’s arsenal.”).

                                        - 19 -
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Gregory Hampton-Boyd.

                                     No. 2019-100-C.A.
Case Number
                                     (P1/17-1770AG)

Date Opinion Filed                   June 28, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Erin Lynch Prata


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Robert D. Krause

                                     For State:

                                     Virginia M. McGinn
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     Brett V. Beaubien, Esq.




SU-CMS-02A (revised June 2020)